PHILLIPS, Chief Justice.
The following petition for writ of habeas corpus was filed by appellant through his guardian, Roy Y. Martin:
“ I.
Johnnie Martin Pruett, Jr., is a resident of Austin, Travis County, Texas, and has been heretofore adjudged a delinquent minor by this Court, and a copy of such proceedings is not yet available, but will be filed immediately.
II.
Petitioner is a fugitive from detention at the state institution in Gatesville, Texas.
III.
Petitioner is presently illegally confined and restrained in his liberty at City Jail, under Maj. Burch Biggerstaff and *554Clinton Kersey of Texas Youth Council in the County of Travis, State of Texas, by reason of the fact that he has been incarcerated in Gatesville a sufficient length of time and is entitled to a modification of the judgment of commitment under Section 14 of Article 2338-1 of the Revised Civil Statutes of Texas, and this petition is filed not only for a Writ of Habeas Corpus but to request the reopening of the case.
IV.
Said Petitioner through his guardian is able to make proper bond and to assume proper financial responsibility for his acts. On Tuesday next he will be eighteen years of age and should not be returned to Gatesville.
V.
The officer in charge of the minor at this time is under a duty under Section 11 of said Article 2338-1 to forthwith bring Petitioner before the Court, and said officer has refused so to do.”
With respect thereto, the court entered the following judgment:
“On the 7th day of February, 1969, was presented to the Court a petition for a Writ of Habeas Corpus. The petitioner stipulates that the subject juvenile, Johnnie Martin Pruett, Jr., is presently under a valid and subsisting commitment from this Court to the Texas Youth Council and that he is presently an escapee or fugitive from the official detention facility of the Texas Youth Council. It is further stipulated that the Respondent Kersey is a duly authorized agent of said Texas Youth Council and is a resident of Austin, Travis County, Texas.
Upon such stipulation and examining the face of the petition, it is accordingly ORDERED that this Court refuses to proceed further in this cause except to dismiss this cause with prejudice. It is accordingly ORDERED that this cause be and it is hereby dismissed with prejudice.”
We affirm this judgment.
An application for Writ of Habeas Corpus must be given a liberal interpretation; however, the application must state facts that entitle an applicant to relief.
We hold that the petition at bar was not sufficient to inform the court of the facts on which relief could be granted. Pappillion v. Beto, D.C., 257 F.Supp. 502. The court did not abuse his discretion with his order.
Had the petition been sufficient, the court should have held a hearing to determine the validity thereof. Page v. Sherrill, 415 S.W.2d 642 (Tex.1967).
The original opinion of this Court rendered March 19, 1969 is withdrawn and this opinion on Motion for Rehearing is substituted in lieu thereof.
The judgment of the trial court is affirmed.